--------------------------------------------------------------------------------

Exhibit 10.3
 
Execution Copy



--------------------------------------------------------------------------------

 
Sensient Technologies Corporation



--------------------------------------------------------------------------------



First Amendment


Dated as of November 6, 2015


to


Note Purchase Agreement


Dated as of April 5, 2013



--------------------------------------------------------------------------------



Re:           3.66% Senior Notes, Series D, due November 29, 2023 and 3.06%
Senior Notes,
Series E, due November 29, 2023
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

First Amendment to Note Purchase Agreement


This First Amendment dated as of November 6, 2015 (the or this “First
Amendment”) to the Note Purchase Agreement dated as of April 5, 2013 is among
Sensient Technologies Corporation, a Wisconsin corporation (the “Company”), and
each of the institutions which is a signatory to this First Amendment
(collectively, the “Noteholders”).


Recitals:


           A.          The Company and each of the Noteholders have heretofore
entered into the Note Purchase Agreement dated as of April 5, 2013 (the “Note
Purchase Agreement”).  The Company has heretofore issued (a) $75,000,000
aggregate principal amount of its 3.66% Senior Notes, Series D, due November 29,
2023 (the “Series D Notes”), and (b) €38,246,768.26 aggregate principal amount
of its 3.06% Senior Notes, Series E, due November 29, 2023 (the “Series E
Notes”, and together with the Series D Notes, the “Notes”).  The Noteholders are
the holders more than 51% of the outstanding principal amount of the Notes.


           B.           The Company and the Noteholders now desire to amend the
Note Purchase Agreement in the respects, but only in the respects, hereinafter
set forth.


           C.           Capitalized terms used herein shall have the respective
meanings ascribed thereto in the Note Purchase Agreement unless herein defined
or the context shall otherwise require.


           D.          All requirements of law have been fully complied with and
all other acts and things necessary to make this First Amendment a valid, legal
and binding instrument according to its terms for the purposes herein expressed
have been done or performed.


Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:


Section 1.           Amendments.


           Section 1.1.           Section 9.7(c) of the Note Purchase Agreement
shall be and is hereby amended in its entirety to read as follows:


           (c)           The Company agrees that so long as any Subsidiary is a
guarantor or a borrower under or with respect to the Bank Credit Agreement, the
2009 Notes, the 2011 Notes, or the 2015 Notes, such Subsidiary shall at all such
times be a Subsidiary Guarantor.


           Section 1.2.           Section 9 of the Note Purchase Agreement shall
be and is hereby amended by adding to the end thereof a new Section 9.8 to read
as follows:



--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

           Section 9.8.           Most Favored Lender Status.  (a) If the
Company or any Subsidiary Guarantor (i) is as of the date of this Agreement a
party to the Bank Credit Agreement or the note purchase agreement relating to
the 2009 Notes, the 2011 Notes, or the 2015 Notes (an “Existing Credit
Facility”), or (ii) after the date of this Agreement enters into any amendment
or other modification of any Existing Credit Facility (an “Amended Credit
Facility”) or (iii) enters into any new credit facility, whether with commercial
banks or other Institutional Investors pursuant to a credit agreement, note
purchase agreement or other like agreement (in any such case, a “New Credit
Facility”) after the date of this Agreement under which the Company or any
Subsidiary Guarantor may incur Debt in an amount equal to or greater than
$50,000,000 (or the equivalent in the relevant currency), that in any such case
as on the date of this Agreement, or after the date of this Agreement, results
in one or more additional or more restrictive covenants or events of default
than those contained in this Agreement being contained in any such Existing
Credit Facility, Amended Credit Facility or New Credit Facility, as the case may
be (such additional or more restrictive covenant or event of default, as the
case may be, together with all definitions relating thereto, in the case of an
Existing Credit Facility, including as amended by an Amended Credit Facility,
the “Existing Facility Additional Provision(s)” and in the case of a New Credit
Facility, the “New Facility Additional Provision(s)” and such covenants and
events of default shall be an Existing Facility Additional Provision(s) or New
Facility Additional Provision(s) only to the extent not already included herein,
or if already included herein, only to the extent more restrictive than the
analogous covenants or events of default included herein), then the terms of
this Agreement, without any further action on the part of the Company, any
Subsidiary Guarantor or any of the holders of the Notes, will unconditionally be
deemed on the effective date of such Amended Credit Facility or New Credit
Facility, as the case may be, or the date hereof in the case of an Existing
Credit Facility to be automatically amended to include the Existing Facility
Additional Provision(s) or such New Facility Additional Provision(s), as the
case may be, and any event of default in respect of any such additional or more
restrictive covenant(s) so included herein shall be deemed to be an Event of
Default under Section 11(c) (after giving effect to any grace or cure provisions
under such Existing Facility Additional Provision(s) or such New Facility
Additional Provision(s) or event of default), subject to all applicable terms
and provisions of this Agreement, including, without limitation, all rights and
remedies exercisable by the holders of the Notes hereunder.


-2-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

           (b)           If after the date of execution of any Amended Credit
Facility or a New Credit Facility, as the case may be, or in the case of an
Existing Credit Facility, if after the date hereof, any one or more of the
Existing Facility Additional Provision(s) or the New Facility Additional
Provision(s) is excluded, terminated, loosened, tightened, amended or otherwise
modified under the corresponding Existing Credit Facility, Amended Credit
Facility or New Credit Facility, as applicable, then and in such event any such
Existing Facility Additional Provision(s) or New Facility Additional
Provision(s) theretofore included in this Agreement pursuant to the requirements
of Section 9.8(a) shall then and thereupon automatically and without any further
action by any Person be so excluded, terminated, loosened, tightened or
otherwise amended or modified under this Section 9.8(b) to the same extent as
the exclusion, termination, loosening, tightening of other amendment or
modification thereof under the Existing Credit Facility, Amended Credit Facility
or New Credit Facility; provided that if a Default or Event of Default shall
have occurred and be continuing by reason of the Existing Facility Additional
Provision(s) or the New Facility Additional Provision(s) at the time any such
Existing Facility Additional Provision(s) or New Facility Additional
Provision(s) is or are to be so excluded, terminated, loosened, tightened,
amended or modified under this Section 9.8(b), the prior written consent thereto
of the Required Holders shall be required as a condition to the exclusion,
termination, loosening, tightening or other amendment or modification of any
such Existing Facility Additional Provision(s) or New Facility Additional
Provision(s), as the case may be; and provided, further, that in any and all
events, the covenant(s) or event(s) of default (and related definitions)
constituting any covenant and Events of Default contained in this Agreement as
in effect on the date of this Agreement (and as amended otherwise than by
operation of Section 9.8(a)) shall not in any event be deemed or construed to be
excluded, loosened or relaxed by operation of the terms of this Section 9.8(b),
and only any such Existing Facility Additional Provision(s) or New Facility
Additional Provision(s) shall be so excluded, terminated, loosened, tightened,
amended or otherwise modified pursuant to the terms hereof.


           (c)           The Company shall notify the holders of the Notes of
the inclusion or amendment of any covenants or events of default by operation of
Section 9.8 and from time to time, upon request by the Required Holders,
promptly execute and deliver at its expense (including, without limitation, the
reasonable and documented fees and expenses of one counsel for the holders of
the Notes, taken as a whole) an amendment to this Agreement in form and
substance reasonably satisfactory to the Required Holders evidencing that,
pursuant to this Section 9.8, this Agreement then and thereafter includes,
excludes, amends or otherwise modifies any Existing Facility Additional
Provision(s) or New Facility Additional Provision(s), as the case may be;
provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment.


-3-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

           (d)           The Company agrees that it will not, nor will it permit
any Subsidiary or Affiliate to, directly or indirectly, pay or cause to be paid
any consideration or remuneration, whether by way of supplemental or additional
interest, fee or otherwise, to any creditor of the Company, any co‑obligor or
any Subsidiary Guarantor as consideration for or as an inducement to the
entering into by any such creditor of any amendment, waiver or other
modification to any Existing Credit Facility, Amended Credit Facility or New
Credit Facility, as the case may be, the effect of which amendment, waiver or
other modification is to exclude, terminate, loosen, tighten or otherwise amend
or modify any Existing Facility Additional Provision(s) or New Facility
Additional Provision(s), unless such consideration or remuneration is
concurrently paid, on the same terms, ratably to the holders of all of the Notes
then outstanding.


           Section 1.3.           Section 10.1 of the Note Purchase Agreement
shall be and is hereby amended in its entirety to read as follows:


“Section 10.1.           [Reserved]”


           Section 1.4.           Section 10.4(h) of the Note Purchase Agreement
shall be and is hereby amended in its entirety to read as follows:


           (h)           other Liens created or incurred after the date of the
Closing given to secure Debt of the Company or any Subsidiary in addition to the
Liens permitted by the preceding clauses (a) through (g) hereof; provided that
(i) all Debt secured by any such Liens shall at all times be within the
limitations provided in Section 10.2(b) and (ii) at the time of creation,
issuance, assumption, guarantee or incurrence of the Debt secured by any such
Lien and after giving effect thereto and to the application of the proceeds
thereof, no Default or Event of Default, including, without limitation, under
Section 10.2(b), would exist; provided, that, without limiting the foregoing, in
the event that at any time the Company or any Subsidiary provides a Lien to or
for the benefit of the lenders under the Bank Credit Agreement or the
administrative agent on their behalf, the holders of the 2009 Notes, the holders
of the 2011 Notes, or the holders of the 2015 Notes for the purpose of securing
obligations thereunder, then the Company will (if it has provided such Lien),
and will cause each of its Subsidiaries that has provided such Lien to
concurrently grant to or for the benefit of the holders of Notes a similar first
priority Lien (subject only to Liens permitted by the Bank Credit Agreement and
this Section 10.4, and ranking pari passu with the Lien provided to or for the
benefit of the lenders under such Bank Credit Agreement, the holders of the 2009
Notes, the holders of the 2011 Notes or the holders of the 2015 Notes) over the
same assets and property of the Company and such Subsidiary as those encumbered
in respect of the Bank Credit Agreement, the 2009 Notes, the 2011 Notes, or the
2015 Notes (but only for so long as such obligations under the Bank Credit
Agreement, the 2009 Notes, the 2011 Notes or the 2015 Notes are secured by such
Lien), in form and substance reasonably satisfactory to the Required Holders
with such security to be the subject of an intercreditor agreement among the
lenders under the Bank Credit Agreement or the administrative agent on their
behalf, the holders of the 2009 Notes, the holders of the 2011 Notes, or the
holders of the 2015 Notes and the holders of Notes, which shall be reasonably
satisfactory in form and substance to the Required Holders.


-4-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

           Section 1.5.           Section 10.6(c)(i) of the Note Purchase
Agreement shall be and is hereby amended in its entirety to read as follows:


           (i)           such assets (valued at net book value) do not, together
with all other assets of the Company and its Subsidiaries previously disposed of
during the twelve‑month period then ending (other than in the ordinary course of
business or as provided in Section 10.6(b) or 10.6(d)), exceed 10% of
Consolidated Total Assets, and such assets (valued at net book value) do not,
together with all other assets of the Company and its Subsidiaries previously
disposed of during the period from the date of this Agreement to and including
the date of the sale of such assets (other than in the ordinary course of
business or as provided in Section 10.6(b) or 10.6(d)), exceed 30% of
Consolidated Total Assets, in each such case determined as of the end of the
immediately preceding fiscal year;


           Section 1.6.           Section 10.6 of the Note Purchase Agreement
shall be and is hereby amended by adding to the end thereof a new clause (d) to
read as follows:
 
   (d)           any transfer of an interest in accounts or notes receivable
pursuant to an Asset Securitization which qualifies as a sale under GAAP;
provided, that the aggregate amount of all Attributable Securitization
Indebtedness with respect to transfers under this Section 10.6(d) shall not at
any time exceed $50,000,000.


-5-

--------------------------------------------------------------------------------

           Section 1.7.           Section 11(c) of the Note Purchase Agreement
shall be and is hereby amended in its entirety to read as follows:


           (c)           the Company defaults in the performance of or
compliance with any term contained in Section 7.1(d) or Sections 10.2 through
10.6 or incorporated herein pursuant to Section 9.8 (after giving effect to any
grace or cure provisions under such Existing Facility Additional Provision(s) or
such New Facility Additional Provision(s); or


           Section 1.8.           Section 11(f) of the Note Purchase Agreement
shall be and is hereby amended by deleting “$10,000,000” and replacing it with
“$25,000,000”.


           Section 1.9.           Section 20 of the Note Purchase Agreement
shall be and is hereby amended by adding to the end thereof a new paragraph to
read as follows:


In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.


           Section 1.10.           Schedule B of the Note Purchase Agreement
shall be and is hereby amended by amending the definition of “Permitted
Investments” to read as follows:


“Permitted Investments” means:


           (a)           Investments by the Company and its Subsidiaries in and
to Subsidiaries, including any Investment in a Person which, after giving effect
to such Investment, will become a Subsidiary;


           (b)           Investments in property or assets to be used in the
ordinary course of the business of the Company and its Subsidiaries as described
in Section 10.8 of this Agreement;


-6-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

           (c)           Investments of the Company existing as of the date of
the Closing and described on Schedule 6 hereto;


           (d)           Investments in commercial paper of corporations
organized under the laws of the United States or any state thereof to the extent
consistent with the investment policy of the Board of Directors of the Company
as in effect on November 6, 2015;


           (e)           Investments in direct obligations of the United States
of America or any agency or instrumentality of the United States of America, the
payment or guarantee of which constitutes a full faith and credit obligation of
the United States of America, in either case, to the extent consistent with the
investment policy of the Board of Directors of the Company as in effect on
November 6, 2015;


           (f)           Investments in certificates of deposit and time
deposits to the extent consistent with the investment policy of the Board of
Directors of the Company as in effect on November 6, 2015;


           (g)           Investments in repurchase agreements with respect to
any Security described in clause (e) of this definition to the extent consistent
with the investment policy of the Board of Directors of the Company as in effect
on November 6, 2015;


           (h)           Investments in (1) variable rate demand notes of any
state of the United States or any municipality organized under the laws of any
state of the United States or any political subdivision thereof, and (2) notes
of any state of the United States or any municipality thereof organized under
the laws of any state of the United States or any political subdivision thereof,
in the case of both clauses (1) and (2) to the extent consistent with the
investment policy of the Board of Directors of the Company as in effect on
November 6, 2015;


           (i)           Investments in (1)  preferred stocks or (2) adjustable
rate preferred stock funds, in the case of both clauses (1) and (2), are
consistent with the investment policy of the Board of Directors of the Company
as in effect on November 6, 2015; and


           (j)           Investments by Subsidiaries of the Company organized
under any jurisdiction other than any state of the United States or the District
of Columbia (in each such case a “Foreign Subsidiary”) in direct obligations of
the country in which such Foreign Subsidiary is organized, in each such case
maturing within twelve (12) months from the date of acquisition thereof by such
Foreign Subsidiary.


-7-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

           Section 1.11.           Schedule B of the Note Purchase Agreement
shall be and is hereby amended by adding in alphabetical order the following
definitions:


“2009 Notes” means those certain notes issued pursuant to the Note Purchase
Agreement dated as of November 19, 2009 among the Company and the purchasers
named in Schedule A thereto.


“2011 Notes” means those certain notes issued pursuant to the Note Purchase
Agreement dated as of March 22, 2011 among the Company and the purchasers named
in Schedule A thereto.


“2015 Notes” means those certain notes issued pursuant to the Note Purchase
Agreement dated as of November 6, 2015 among the Company and the purchasers
named in Schedule A thereto.


“Amended Credit Facility” is defined in Section 9.8.


“Asset Securitization” shall mean a sale, other transfer or factoring
arrangement by the Company and/or one or more of its Subsidiaries of accounts,
related general intangibles and chattel paper, and the related security and
collections with respect thereto to a special purpose Subsidiary (an “SPV”), and
the sale, pledge or other transfer by that SPV in connection with financing
provided to that SPV, which financing shall be “non-recourse” to the Company and
its Subsidiaries (other than he SPV) except pursuant to the Standard
Securitization Undertakings.


“Attributable Securitization Indebtedness” shall mean, at any time with respect
to an Asset Securitization by the Company or any of its Subsidiaries, the
principal amount of indebtedness which (a) if the financing received by an SPV
as part of such Asset Securitization is treated as a secured lending
arrangement, is the principal amount of such indebtedness, or (b) if the
financing received by the relevant SPV is structured as a purchase agreement,
would be outstanding at such time if such financing were structured as a secured
lending arrangement rather than a purchase agreement, and in any such case which
indebtednesses is without recourse to the Company or any of its Subsidiaries
(other than such SPV or pursuant to Standard Securitization Undertakings), in
each case, together with interest payable thereon and fees payable in connection
therewith.


-8-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

“Bank Credit Agreement” means (a) that certain $450,000,000 Revolving Credit
Facility Agreement dated October 24, 2014 among the Company, Wells Fargo Bank,
National Association, as agent, and the other lenders party thereto as the same
may from time to time be amended, extended, renewed or replaced and (b) any
other bank, credit or other like commercial bank agreement between the Company
and one or more commercial banks with the largest commitment from such bank or
banks to extend credit thereunder to the Company not being less than U.S.
$50,000,000.


“Existing Credit Facility” is defined in Section 9.8.


“Existing Facility Additional Provision(s)” is defined in Section 9.8.


“New Credit Facility” is defined in Section 9.8.


“New Facility Additional Provision(s)” is defined in Section 9.8.


“SPV” has the meaning provided in the definition of “Asset Securitization”.


“Standard Securitization Undertakings” shall mean, with respect to an Asset
Securitization, representations, warranties, covenants and indemnities entered
into by the Company or any Subsidiary thereof in connection with such Asset
Securitization, which are reasonably customary in asset securitizations for the
types of assets subject to the respective Asset Securitization.


Section 2.           Representations and Warranties of the Company.


           Section 2.1.           To induce the Noteholders to execute and
deliver this First Amendment (which representations shall survive the execution
and delivery of this First Amendment), the Company represents and warrants to
the Noteholders that:


           (a)           this First Amendment has been duly authorized, executed
and delivered by it and this First Amendment constitutes the legal, valid and
binding obligation, contract and agreement of the Company enforceable against it
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally;


           (b)           the Note Purchase Agreement, as amended by this First
Amendment, constitutes the legal, valid and binding obligation, contract and
agreement of the Company enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;


-9-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

           (c)           the execution, delivery and performance by the Company
of this First Amendment (i) has been duly authorized by all requisite corporate
action and, if required, shareholder action, (ii) does not require the consent
or approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of law, statute, rule or regulation or its
certificate of incorporation or bylaws, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon it, or (3)
any provision of any material indenture, agreement or other instrument to which
it is a party or by which its properties or assets are or may be bound,
including, without limitation, the Bank Credit Agreement, or (B) result in a
breach or constitute (alone or with due notice or lapse of time or both) a
default under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c);


           (d)           as of the date hereof and after giving effect to this
First Amendment, no Default or Event of Default has occurred which is
continuing; and


           (e)           all the representations and warranties contained in
Section 5 of the Note Purchase Agreement are true and correct in all material
respects with the same force and effect as if made by the Company on and as of
the date hereof, except to the extent that such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties shall be true and correct in all material respects as of such
specific date.


Section 3.           Conditions to Effectiveness of This First Amendment.


           Section 3.1.           This First Amendment shall not become
effective until, and shall become effective when, each and every one of the
following conditions shall have been satisfied:


           (a)           executed counterparts of this First Amendment, duly
executed by the Company and the holders of at least 51% of the outstanding
principal of the Notes, shall have been delivered to the Noteholders;


           (b)           the Noteholders shall have received evidence
satisfactory to them that (i) amendments to the Bank Credit Agreement, the Note
Purchase Agreement dated as of November 19, 2009 among the Company and the
purchasers named in Schedule A thereto and the Note Purchase Agreement dated as
of March 22, 2011 among the Company and the purchasers named in Schedule A
thereto and (ii) the Note Purchase Agreement dated as of November 6, 2015 among
the Company and the purchasers named in Schedule A thereto have in each case
been executed and delivered substantially as proposed in the form annexed hereto
as Exhibit A and are in full force and effect;


           (c)           the Noteholders shall have received a copy of the
resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance by the Company of this First Amendment, certified by
its Secretary or an Assistant Secretary;


-10-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

           (d)           the representations and warranties of the Company set
forth in Section 2 hereof are true and correct on and with respect to the date
hereof; and


           (e)           the Noteholders shall have received the favorable
opinion of counsel to the Company as to the matters set forth in Sections
2.1(a), 2.1(b) and 2.1(c) hereof, which opinion shall be in form and substance
satisfactory to the Noteholders.


Upon receipt of all of the foregoing, this First Amendment shall become
effective.


Section 4.           Payment of Noteholders’ Counsel Fees and Expenses.


           Section 4.1.           The Company agrees to pay upon demand, the
reasonable fees and expenses of Chapman and Cutler LLP, counsel to the
Noteholders, in connection with the negotiation, preparation, approval,
execution and delivery of this First Amendment.


Section 5.           Miscellaneous.


           Section 5.1.           This First Amendment shall be construed in
connection with and as part of the Note Purchase Agreement, and except as
modified and expressly amended by this First Amendment, all terms, conditions
and covenants contained in the Note Purchase Agreement and the Notes are hereby
ratified and shall be and remain in full force and effect.


           Section 5.2.           Any and all notices, requests, certificates
and other instruments executed and delivered after the execution and delivery of
this First Amendment may refer to the Note Purchase Agreement without making
specific reference to this First Amendment but nevertheless all such references
shall include this First Amendment unless the context otherwise requires.


           Section 5.3.           The descriptive headings of the various
Sections or parts of this First Amendment are for convenience only and shall not
affect the meaning or construction of any of the provisions hereof.


           Section 5.4.           This First Amendment shall be governed by and
construed in accordance with New York law.


-11-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

           Section 5.5.           The execution hereof by you shall constitute a
contract between us for the uses and purposes hereinabove set forth, and this
First Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.
 

 
Sensient Technologies Corporation
       
By
     
Its
 

 

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

Accepted and Agreed to:
 

 
New York Life Insurance Company
       
By
     
Name:
     
Title:
         
New York Life Insurance and Annuity Corporation
       
By
New York Life Investment Management LLC, Its Investment Manager
       
By
     
Name:
     
Title:
         
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C)
       
By
New York Life Investment Management LLC, Its Investment Manager
       
By
     
Name:
     
Title:
 

 

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

 
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 3-2)
       
By
New York Life Investment Management LLC, Its Investment Manager
       
By
     
Name:
     
Title:
         
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 3)
       
By
New York Life Investment Management LLC, Its Investment Manager
       
By
     
Name:
     
Title:
 

 

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

 
Metropolitan Life Insurance Company
       
By:
     
Name:
     
Title:  
         
MetLife Insurance K.K.
 
f/k/a MetLife Alico Life Insurance K.K.
 
By:
MetLife Investment Advisors, LLC, its Investment Manager
       
By:
     
Name:
     
Title:  
 

 

--------------------------------------------------------------------------------

Sensient Technologies Corporation
First Amendment

 
The Prudential Insurance Company of America
       
By:
     
Name:
     
Title:
Vice President

 

--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

 
 
 
 
